Exhibit 99.1 FORM 51-102F3 NATIONAL INSTRUMENT 51-102 MATERIAL CHANGE REPORT UNDER SECTION 7.1 OF NI 51-102 FILED VIA SEDAR Item 1. Name and Address of Company Olympus Pacific Minerals Inc. Suite 500 - 10 King Street East Toronto, Ontario M5C 1C3 Item 2. Date of Material Change A material change took place on June 21, Item 3. News Release On June 21, 2010, a news release in respect of the material change was released by telecopier through the facilities of Marketwire. Item 4. Summary of Material Change The material change is fully described in the Company's press release which is attached as Schedule "A" and is incorporated herein. Item 5. Full Description of Material Change A full description of the material change is contained under Item 4. Item 6. Reliance on Section 7.1(2) or (3) of National Instrument 51-102 The report is not being filed in reliance on section 7.1(2) or (3) of National Instrument 51-102. Item 7. Omitted Information No information has been omitted. Item 8. Executive Officer David A.
